Citation Nr: 0945301	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
currently diagnosed hypertension was aggravated by his 
service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
Veteran's service-connected diabetes mellitus, type 2.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type 2.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  This is so because the Board is taking 
action favorable to the Veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran seeks entitlement to service connection for 
hypertension.  The record does not reflect, nor does the 
Veteran assert, that his hypertension is directly related to 
service.  Instead, the Veteran contends that his hypertension 
is related to his service-connected diabetes mellitus, type 
2.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Board finds that the evidence of record supports a 
finding of service connection for hypertension, as secondary 
to service-connected diabetes mellitus, type 2.  There is a 
current diagnosis of hypertension.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  According to VA's SCHEDULE FOR 
RATING DISABILITIES, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. Part 
4, § 4.104, Diagnostic Code 7101 Note (1) (2009).  An August 
1999 letter from the Veteran's private physician noted that 
his coronary risk factors included hypertension of ten years.  
Private treatment records dated in October 1995 through July 
2003 further indicate a diagnosis of hypertension.  
Specifically, the Veteran's blood pressure readings were 
130/90 mm in December 1996, 142/94 mm in February 1997, 
150/94 mm in March 1997, and 160/90 mm in February 2001.  
Additionally, during the Veteran's March 2006 VA examination 
in connection with his claim for service connection for 
hypertension, blood pressure readings were 145/90 mm, 155/92 
mm, and 148/90 mm.

In addition, the competent medical evidence of record 
indicates that the Veteran's hypertension is aggravated by 
his service-connected diabetes mellitus, type 2.  See Allen, 
7 Vet. App. 439 (holding that service connection on a 
secondary basis requires evidence sufficient to show that the 
current disability was caused or aggravated by a service- 
connected disability); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  After a 
review of the medical records and claims file, and upon 
physical examination, the March 2006 VA examiner indicated 
that the Veteran's hypertension was aggravated by his 
diabetes mellitus, type 2.  In a July 2006 addendum to the 
March 2006 VA examination report, a VA physician opined that 

[t]he Veteran's [service-connected 
diabetes mellitus, type 2] does aggravate 
his [hypertension] in that [diabetes 
mellitus, type 2] causes endothelium 
dysfunction which in concert with 
[hypertension] results in a more rapid 
progression of atherosclerosis.  The 
aggravation of [hypertension] by 
[service-connected diabetes mellitus, 
type 2] is approximately 20 [percent]. 

The Board finds the medical opinions of the March 2006 VA 
examiner and the July 2006 VA doctor, when read in 
conjunction with one another, competent and credible medical 
evidence that the Veteran's currently diagnosed hypertension 
is aggravated by his service-connected diabetes mellitus, 
type 2.  First, the March 2006 VA examiner indicated that the 
Veteran's medical records and claims file were reviewed.  
Moreover, the VA examiner conducted a physical examination of 
the Veteran and reported the results, to include three 
separate blood pressure readings.  Thereafter, the VA 
examiner opined that the Veteran's hypertension was 
aggravated by his service-connected diabetes mellitus, type 
2.  Additionally, the July 2006 VA doctor provided a complete 
rationale for the opinion stated, as well as provided the 
level of aggravation of the Veteran's hypertension.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Finally, there is 
no medical opinion of record refuting the above opinions.

Accordingly, resolving reasonable doubt in favor of the 
Veteran, service connection for hypertension, as secondary to 
service-connected diabetes mellitus, type 2, is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


